Exhibit 10.1

 

SUPPLEMENT AND JOINDER AGREEMENT

 

THIS SUPPLEMENT AND JOINDER AGREEMENT (this “Agreement”), dated as of July 17,
2012, is being executed and delivered pursuant to that certain Amended and
Restated Credit Agreement, dated as of September 20, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Main Street Capital Corporation, a Maryland corporation (the “Borrower”),
the Guarantors party thereto, Branch Banking and Trust Company, as
administrative agent (the “Administrative Agent”), BB&T Capital Markets, as
Joint Lead Arranger, Regions Capital Markets, as Joint Lead Arranger, and the
Lenders from time to time party thereto by Raymond James Bank, N.A. (the
“Additional Lender”), the LENDERS (as defined in the Credit Agreement), the
BORROWER, the GUARANTORS and the ADMINISTRATIVE AGENT.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

RECITALS

 

Pursuant to Section 2.14 of the Credit Agreement, the Borrower has notified the
Administrative Agent that the Borrower proposes to increase the aggregate
Revolver Commitments under the Credit Agreement by $10,000,000 from the current
$277,500,000 to $287,500,000.

 

The Additional Lender has agreed to extend to the Borrower a new Revolver
Commitment in the amount of $10,000,000 and to become a Lender for all purposes
of the Credit Agreement.

 

As required by Section 2.14(a) of the Credit Agreement, the Administrative Agent
has given each of the Lenders notice of the Commitment Increase, the right of
first refusal for participating in the Commitment Increase, and each Lender has
declined to participate as an Increasing Lender.

 

The parties to this Agreement are entering into this Agreement for purposes of
effecting the Commitment Increase under the Credit Agreement and the extension
of the new Revolver Commitment of the Additional Lender, all as contemplated by
Section 2.14 of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Additional Lender, the
Lenders, the Borrower, the Guarantors and the Administrative Agent, intending to
be legally bound hereby, agree as follows:

 

SECTION 1.           Recitals.  The Recitals are incorporated herein by
reference and shall be deemed to be a part of this Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.           Additional Lender.  By executing and delivering this
Agreement, the Additional Lender hereby becomes a party to the Credit Agreement
as a Lender thereunder with the same force and effect as if originally named
therein as a Lender and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Lender
thereunder.  The Administrative Agent hereby approves the Additional Lender as
an Eligible Assignee.  The Additional Lender hereby extends to the Borrower,
subject to and on the terms and conditions set forth in the Credit Agreement, a
Revolver Commitment in the amount of $10,000,000, from and after the Effective
Date of this Agreement, and agrees to perform in accordance with the terms
thereof all of the obligations which by the terms of the Credit Agreement and
the other Loan Documents are required to be performed by it as a Lender
thereunder.  The Additional Lender represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) from and after the Effective
Date of this Agreement, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have and perform all of the
obligations of a Lender thereunder, and (iii) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
of the Borrower delivered pursuant to Section 5.01 of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to extend the Revolver Commitment to the Borrower pursuant to the
terms of the Credit Agreement, on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender.  The Additional Lender agrees that it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions and analysis in taking or not taking
action under the Credit Agreement or any other Loan Documents.

 

Each Lender and the Administrative Agent hereby waives (i) the requirement set
forth in Section 2.14(d)(i)(E) of the Credit Agreement for a legal opinion in
connection with the Commitment Increase contemplated by this Agreement and
(ii) the requirement set forth in Section 2.14(a) of the Credit Agreement for a
ten (10) day notice period in connection with the Commitment Increase.  The
Additional Lender’s and each existing Lender’s total Revolver Commitment and its
percentage of the aggregate Revolver Commitments is the amount and percentage
set forth opposite the name of such Lender on the signature pages hereof.  Each
existing Lender consents to the change in its percentage of the Revolver
Commitments or any change in the percentage of Lenders which shall be required
for the Lenders or any of the Lenders to take any action under Section 9.05 or
any other provision of the Credit Agreement.

 

SECTION 3.           Obligations of Lenders.  Each party hereto acknowledges and
agrees that the Revolver Commitments of the Additional Lender and the other
Lenders under the Credit Agreement are several and not joint commitments and
obligations of such Lenders.

 

SECTION 4.           Conditions to Effectiveness.  Each party hereto agrees that
this Agreement and the effectiveness of the Commitment Increase as provided in
this Agreement shall be subject to satisfaction by the Borrower of the following
conditions and requirements:

 

2

--------------------------------------------------------------------------------


 

(a)           The Borrower shall have delivered to the Administrative Agent the
following in form and substance satisfactory to the Administrative Agent:

 

(i)            duly executed counterparts of this Agreement signed by the
Additional Lender, the Borrower and the Guarantors;

 

(ii)           a duly executed Revolver Note payable to the Additional Lender
(the “Note”);

 

(iii)          a certificate of the Secretary or Assistant Secretary of the
Borrower and each Guarantor, certifying to and attaching the resolutions adopted
by the board of directors (or similar governing body) of such party approving or
consenting to the Commitment Increase and the Note;

 

(iv) a certificate of the Chief Financial Officer or another Responsible Officer
of the Borrower, certifying that (x) as of the Commitment Increase Date, all
representations and warranties of the Borrower and the Guarantors contained in
this Agreement and the other Loan Documents are true and correct (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty is true and
correct as of such date), (y) immediately after giving effect to the Commitment
Increase (including any Borrowings in connection therewith and the application
of the proceeds thereof), the Borrower is in compliance with the covenants
contained in Article V of the Credit Agreement, and (z) no Default or Event of
Default has occurred and is continuing, both immediately before and after giving
effect to such Commitment Increase (including any Borrowings in connection
therewith and the application of the proceeds thereof);

 

(v)  such other documents or items that the Administrative Agent, the Lenders or
their counsel may reasonably request.

 

(b)           The Borrower shall have paid (i) to the Additional Lender an
upfront fee in an amount separately agreed between the Borrower, the
Administrative Agent and the Additional Lender and (ii) to the Administrative
Agent an arrangement fee in an amount previously agreed between the Borrower and
the Administrative Agent.

 

(c)           The Borrower shall have paid to the Administrative Agent, upon
application with appropriate documentation, all reasonable costs and expenses of
the Administrative Agent, including reasonable fees, charges and disbursements
of counsel for the Administrative Agent, incurred in connection with this
Agreement and the transactions contemplated herein.

 

SECTION 5.           Representations and Warranties. The Borrower and the
Guarantors hereby represent and warrant to each of the Lenders as follows:

 

3

--------------------------------------------------------------------------------


 

(a)           No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof, or shall result from the Commitment Increase.

 

(b)           The Borrower and the Guarantors have the power and authority to
enter into this Agreement and issue the Note and to do all acts and things as
are required or contemplated hereunder or thereunder to be done, observed and
performed by them.

 

(c)           Each of this Agreement and the Note has been duly authorized,
validly executed and delivered by one or more authorized officers of the
Borrower and the Guarantors and constitutes the legal, valid and binding
obligations of the Borrower and the Guarantors enforceable against them in
accordance with their respective terms.

 

(d)           The execution and delivery of each of this Agreement and the Note
and the performance by the Borrower and the Guarantors hereunder and thereunder
do not and will not require the consent or approval of any regulatory authority
or governmental authority or agency having jurisdiction over the Borrower, or
any Guarantor, nor be in contravention of or in conflict with the articles of
incorporation, bylaws or other organizational documents of the Borrower, or any
Guarantor that is a corporation, the articles of organization or operating
agreement of any Guarantor that is a limited liability company, or the provision
of any statute, or any judgment, order or indenture, instrument, agreement or
undertaking, to which any Borrower, or any Guarantor is party or by which the
assets or properties of the Borrower and the Guarantors are or may become bound.

 

SECTION 6.           Effect of Agreement.  On the Effective Date, this Agreement
shall have the effects set forth in Section 2.14(e) of the Credit Agreement and
the Additional Lender and the Administrative Agent shall make such payments and
adjustments among the Lenders as are contemplated thereby such that each
Lender’s Advances remain consistent with their pro rata percentage of the
Revolver Commitments after giving effect to the Commitment Increase.  The
Revolver Commitment of the Additional Lender shall be as set forth on the
signature page to this Agreement and the Revolver Commitments of all existing
Lenders shall remain unchanged from those set forth on the signature pages to
the Credit Agreement and restated on the signature pages hereto.  For ease of
reference, the percentage interest of each Lender after giving effect to the
Commitment Increase is also set forth on the signature pages hereto.

 

SECTION 7.           No Other Amendment.  Except as supplemented hereby, the
Credit Agreement and all other documents executed in connection therewith shall
remain in full force and effect.  The Credit Agreement, as supplemented hereby,
and all rights, powers and obligations created thereby or thereunder and under
the Loan Documents and all such other documents executed in connection therewith
are in all respects ratified and confirmed.

 

SECTION 8.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

4

--------------------------------------------------------------------------------


 

SECTION 9.           Governing Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of North Carolina.

 

SECTION 10.         Effective Date.  The date on which the conditions set forth
in this Agreement have been satisfied shall be the “Effective Date” of this
Agreement.

 

[The remainder of this page has been intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Agreement as of the day and year first above written.

 

 

 

ADDITIONAL LENDER

 

 

 

COMMITMENTS

RAYMOND JAMES BANK, N.A.

 

 

 

 

By:

/s/ Joseph A. Ciccolini

 

Name:

Joseph A. Ciccolini

 

Title:

Vice President – Senior Corporate Banker

 

Revolver Commitment:

$10,000,000

 

Percentage Interest:

3.48%

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BORROWER

 

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Chief Financial Officer

 

 

 

 

INITIAL GUARANTOR

 

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Senior Managing Director

 

 

 

 

INITIAL GUARANTOR

 

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Vice President

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

COMMITMENTS:

ADMINISTRATIVE AGENT AND LENDER

 

 

Revolver Commitment:

BRANCH BANKING AND TRUST COMPANY

$50,000,000

 

 

Percentage Interest:

 

 

17.39%

By:

/s/ Michael Skorich

 

Name:

Michael Skorich

 

Title:

Senior Vice President

 

 

 

 

 

 

LENDERS

 

 

Revolver Commitment:

REGIONS BANK

$50,000,000

 

 

Percentage Interest:

 

 

17.39%

By:

/s/ Larry Stephens

 

Name:

Larry Stephens

 

Title:

Senior Vice President

 

 

 

 

 

 

Revolver Commitment:

THE FROST NATIONAL BANK

$50,000,000

 

 

Percentage Interest:

 

 

17.39%

By:

/s/ Brenda Murphy

 

Name:

Brenda Murphy

 

Title:

Market President

 

 

 

 

 

 

Revolver Commitment:

CAPITAL ONE, N.A.

$35,000,000

 

 

Percentage Interest:

 

 

12.17%

By:

/s/ Don Backer

 

Name:

Don Backer

 

Title:

Senior Vice President,

 

 

Commercial Banking - Houston

 

 

 

 

 

 

Revolver Commitment:

TEXAS CAPITAL BANK

$25,000,000

 

 

Percentage Interest:

 

 

8.70%

By:

/s/ Eric Luttrell

 

Name:

Eric Luttrell

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

Revolver Commitment:

CADENCE BANK, N.A.

$25,000,000

 

 

Percentage Interest:

 

 

8.70%

By:

/s/ Bill Bobbora

 

Name:

Bill Bobbora

 

Title:

Senior Vice President

 

 

 

 

 

 

Revolver Commitment:

COMPASS BANK

$22,500,000

 

 

Percentage Interest:

 

 

7.83%

By:

/s/ David Moriniere

 

Name:

David Moriniere

 

Title:

Senior Vice President

 

 

 

 

 

 

Revolver Commitment:

AMEGY BANK N.A.

$20,000,000

 

 

 

 

 

Percentage Interest:

 

 

6.96%

By:

/s/ Timothy Zawinsky

 

Name:

Timothy Zawinsky

 

Title:

Vice President

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------

 